NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



BLOGWIRE HUNGARY SZELLEMI                      )
ALKOTάST HASZNOSίTό, KFT, a/k/a                )
GAWKER MEDIA,                                  )
                                               )
              Appellant,                       )
                                               )
v.                                             )      Case No. 2D14-2630
                                               )
TERRY GENE BOLLEA, p/k/a HULK                  )
HOGAN; HEATHER CLEM; GAWKER                    )
MEDIA, LLC, a/k/a GAWKER MEDIA;                )
NICK DENTON; A.J. DAULERIO; and                )
GAWKER MEDIA GROUP, INC., a/k/a                )
GAWKER MEDIA,                                  )
                                               )
              Appellees.                       )
                                               )

Opinion filed April 17, 2015.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Pinellas County;
Pamela A.M. Campbell, Judge.

Gregg D. Thomas and Rachel E. Fugate of
Thomas & LoCicero, P.L., Tampa, for
Appellant.

Seth D. Berlin and Alia L. Smith, of Levine,
Sullivan, Koch & Schulz, LLP, Washington,
District of Columbia, for Appellant.

Kenneth G. Turkel and Christina K. Ramirez,
of Bajo, Cuva, Cohen & Turkel, P.A., Tampa,
for Appellee Bollea.
Charles J. Harder and Douglas E. Mirell of
Harder, Mirell & Abrams, LLP, Los Angeles,
California, for Appellee Bollea.

No appearance for remaining Appellees.


WALLACE, Judge.

              Terry Gene Bollea, who is better known by his ring name as "Hulk Hogan,"

filed an action against multiple defendants asserting various claims arising out of the

publication and distribution of a narrative about his extramarital sexual encounter,

including excerpts of a video recording of the event.1 A Hungarian limited liability

company, Blogwire Hungary Szellemi Alkotάst Hasznosίtό, KFT, now known as Kinja,

KFT (Kinja), is one of the defendants named in the action. Kinja filed a motion to

dismiss Mr. Bollea's first amended complaint on two grounds: (1) the failure to state a

cause of action against Kinja; and (2) the lack of personal jurisdiction over Kinja.

              On January 17, 2014, the circuit court conducted a hearing on Kinja's

motion to dismiss. Four months later, on May 14, 2014, the circuit court entered an

order memorializing the ruling made at the January hearing. In that order, the circuit

court ruled as follows: "IT IS ORDERED AND ADJUDGED that Kinja's motion to

dismiss for failure to state a claim (regarding jurisdiction) and for lack of personal

jurisdiction is DENIED WITHOUT PREJUDICE. Kinja may renew its motion after

[Bollea] has an opportunity to take additional jurisdictional discovery."

              At a subsequent hearing held on April 23, 2014, the circuit court once

again considered Kinja's motion to dismiss. The transcript of the circuit court's ruling at

              1
                 This court's opinion in Gawker Media, LLC v. Bollea, 129 So. 3d 1196
(Fla. 2d DCA 2014), further describes the background of the underlying litigation. We
will not detail this information again here.



                                            -2-
that hearing reflects that the court decided to deny the first ground of Kinja's motion to

dismiss, i.e., the failure to state a cause of action, but once again deferred a definitive

ruling on the second ground, i.e., the lack of personal jurisdiction. Unfortunately, the

written order entered after the hearing does not differentiate between the two separate

grounds on which Kinja's motion is based. Instead, the order, which was also entered

on May 14, 2014, simply declares: "[The] [m]otion to dismiss of Defendant Kinja, KFT is

DENIED."2 Kinja has appealed both of the May 14 orders.

              As the foregoing procedural history demonstrates, neither of the parties

has ever had an opportunity for a full hearing—whether non-evidentiary or evidentiary—

on the merits of Kinja's jurisdictional objection in accordance with the procedures

outlined in Venetian Salami Co. v. Parthenais, 554 So. 2d 499, 502-03 (Fla. 1989). In

the absence of such a hearing, the circuit court erred in denying Kinja's motion to

dismiss. Accordingly, we reverse the order denying Kinja's motion to dismiss and

remand this case to the circuit court for further proceedings consistent with this opinion.

See Canale v. Rubin, 20 So. 3d 463, 469 (Fla. 2d DCA 2009); Bellairs v. Mohrmann,

716 So. 2d 320, 323 (Fla. 2d DCA 1998).

              Reversed and remanded.



NORTHCUTT and CRENSHAW, JJ., Concur.




              2
                Although the circuit court apparently intended once again to defer a ruling
on the jurisdictional aspect of Kinja's motion to dismiss, the order denying the motion to
dismiss does not incorporate such a reservation. On the contrary, the written order
expressly denies the motion. Accordingly, we have jurisdiction to hear this matter under
Florida Rule of Appellate Procedure 9.130(a)(3)(C)(i).


                                            -3-